Loring, J.
The only question presented in this case is whether the defendant has the right to pay himself out of rents of the plaintiffs’ real estate (collected by him as their agent) the sum of $733.18 due to him from the plaintiffs’ ancestor in title, who died intestate, for collecting rents of the same real estate while she was the owner of it. The defendant’s claim against the estate of the intestate is barred by the statute of limitations. The defendant having lost his right to collect the debt due him from the intestate now seeks to recoup his loss by taking the amount of it out of income of the property of the intestate’s heirs. And he seeks to *31justify this by suggesting that if he had collected his debt from the intestate’s estate the property which came from her to the heirs would have been diminished by the amount of it. Were that a justification, a debt barred by the statute of limitations always could be collected from the debtor.
There appears to be an error of $36.23 against the plaintiffs in the amount carried forward as the corrected balance of the second account. But no appeal was taken by them and the entry must be

Decree affirmed with costs.